 

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the
29th day of March, 2013 (the “Date of Grant”), between Cardtronics, Inc., a
Delaware corporation (the “Company”), and _____________ (“You”).

1. Long Term Incentive Plan.  In accordance with the Cardtronics, Inc. 2007
Amended and Restated Stock Incentive Plan (the “Plan”), the Compensation
Committee has adopted a 2013 Long Term Incentive Plan (the “LTIP”), a copy of
which is attached hereto.  Additionally, with respect to the “Performance Based”
equity grants issued under the LTIP, the Compensation Committee has established
the following performance metrics, targets, and payout multiples for 2013:

 

 

 

 

 

Threshold

Target

Maximum

Revenue

$

$

$

Revenue Growth Payout Multiple

 

 

 

Adjusted EPS

$

$

$

Adjusted EPS Growth Payout Multiple

 

 

 

 

2. Award.      In accordance with the Plan, the Company does hereby grant you an
Award of _____ performance-based Restricted Stock Units and _____ time-based
only Restricted Stock Units.  As stated in the LTIP the Time based only award is
irrevocably granted to you and will be earned by you on January 31, 2014, so
long as you remain an employee with the Company from the date hereof to such
date.  However, the performance-based portion of your Award will not be earned
and therefore remains revocable until and unless the Company achieves at least
the “Threshold” level of the 2013 Performance Targets.  Accordingly, in the
event that the Performance Targets are met, the number of Restricted Stock Units
constituting your Award may be decreased by as much as one half or increased by
as much as two times depending upon whether the Performance Targets achieved
were at the Threshold, Target or Maximum levels.  The Compensation Committee
will meet no later than March 31, 2014 to determine whether the Company met its
2013 Performance Targets.  The Compensation Committee will issue a written
notice (“Award Notice”) to you of its findings as to whether the Company
achieved its 2013 Performance Targets and, if so, the specific level
achieved.  If the Company did not achieve its 2013 Performance Thresholds,  the
entire performance-based portion of your Award will be cancelled and deemed to
be void ab initio, whether or not you have also met the time-based vesting
requirements set forth below in Section 4(b).  If the Company did achieve its
2013 Performance Targets, the Award Notice will confirm such and based upon the
level of achievement inform you of the exact number of Performance Based
Restricted Stock Units constituting your earned Award. Accordingly, your “Final
Award” will consist of the fixed time based RSU award set forth above plus the
number of performance based RSU’s that are earned as a consequence of the
Company’s performance in 2013.  

Promptly following the expiration of the applicable Vesting Periods set forth
below, the Company will instruct its share transfer agent (currently Wells
Fargo) to issue to You one share of the Company’s common stock, par value
$0.0001 per share for each Restricted Stock Unit earned by You.  You acknowledge
receipt of a copy of the Plan and agree that this Award of Restricted Stock
Units shall be subject to all of the terms and provisions of the Plan, including
future amendments thereto, if any, pursuant to the terms thereof.



1

 

--------------------------------------------------------------------------------

 

 

3. Definitions.  Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan.  In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

(a) “Disability” shall mean a disability entitling You to benefits under the
long-term disability plan maintained by the Company or an Affiliate; provided,
however, that if You are not eligible to participate in such plan, then You
shall be considered to have incurred a “Disability” if and when the Committee
determines in its discretion that You are permanently and totally unable to
perform your duties for the Company or any Affiliate as a result of any
medically determinable physical or mental impairment as supported by a written
medical opinion to the foregoing effect by a physician selected by the
Committee.

(b) “Forfeiture Restrictions” shall have the meaning specified in Section 4(a)
hereof.

(c) “Involuntary Termination” shall mean any termination of your employment with
the Company that does not result from a resignation by You; provided, however,
the term “Involuntary Termination” shall not include a Termination for Cause or
any termination as a result of death or Disability.

(d) “Qualified Retirement” shall mean the resignation of a Participant who meets
each of the following two requirements: (i) has a minimum of five (5) years of
employment with the Company; and (ii) is at least sixty (60) years of age as of
the date of his/her retirement.

(e) “Termination for Cause” shall mean the termination of Your employment with
the Company by the Company for “cause” as such term (or any similar term) is
defined in your employment agreement with the Company or any Affiliate;
provided, however, that if You do not have such an employment agreement or your
employment agreement does not define the term “cause” (or any similar term),
then “Termination for Cause” shall mean the termination of your employment with
the Company based on a determination by the Committee (or its delegate) that You
(i) have engaged in gross negligence, gross incompetence or willful misconduct
in the performance of your duties with respect to the Company or any Affiliate,
(ii) have refused without proper legal reason to perform your duties and
responsibilities to the Company or any Affiliate, (iii) have materially breached
any material provision of a written agreement or corporate policy or code of
conduct established by the Company or any Affiliate, (iv) have willfully engaged
in conduct that is materially injurious to the Company or any Affiliate, (v)
have disclosed without specific authorization from the Company confidential
information of the Company or any Affiliate that is materially injurious to any
such entity, (vi) have committed an act of theft, fraud, embezzlement,
misappropriation or willful breach of a fiduciary duty to the Company or any
Affiliate, or (vii) have been convicted of (or pleaded no contest to) a crime
involving fraud, dishonesty or moral turpitude or any felony (or a crime of
similar import in a foreign jurisdiction).

(f) “Vesting Period” shall mean  that period of time between the Date of Grant
and the date a Restricted Stock Unit is converted into a share of common stock
of the Company (par value $0.0001).

4. Restricted Stock Units.  You hereby accept the Restricted Stock Units when
issued and agrees with respect thereto as follows:

(a) Forfeiture Restrictions.  The Restricted Stock Units may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, and in the



2

 

--------------------------------------------------------------------------------

 

 

event of termination of your employment with the Company for any reason, You
shall, for no consideration and except to the extent described in the second
sentence of Section 4(b), forfeit to the Company all Restricted Stock
Units.  The prohibition against transfer and the obligation to forfeit and
surrender Restricted Stock Units to the Company upon termination of employment
as provided in the preceding sentence are herein referred to as the “Forfeiture
Restrictions.”  The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of Restricted Stock Units.

(b) Settlement of Final Award.  Provided that You have been continuously
employed by the Company from the Date of Grant through the dates set forth in
the following schedule, on the below described anniversary dates the Company
will automatically convert each earned Restricted Stock Unit represented by the
Final Award to one share of common stock of the Company (par value $0.0001):

 

 

 

Settlement Date

 

Percentage of Total Number of Restricted Stock Units to be converted into Common
Stock

 

 

 

January 31, 2015

 

50%

January 31, 2016

 

25%

January 31, 2017

 

25%

 

Notwithstanding the foregoing and subject to Section VI.C. of the LTIP, if your
employment with the Company is terminated by (i) reason of death or Disability,
(ii) You resign and such resignation constitutes a Qualified Retirement, or
(iii) if You are involuntarily terminated by the Company within 24 months
following a Corporate Change, then, upon the date of such termination of your
employment, the Forfeiture Restrictions with respect to all of your earned
Restricted Stock Units represented by the Final Award that have not previously
lapsed shall immediately lapse and such Restricted Stock Units will be converted
to common stock.

(c) Corporate Acts.  The existence of the Restricted Stock Units shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.  The prohibitions of Section 4(a) hereof shall not apply to
the transfer of Restricted Stock Units pursuant to a plan of reorganization of
the Company, but the stock, securities or other property received in exchange
therefore shall also become subject to the Forfeiture Restrictions and
provisions governing the lapsing of such Forfeiture Restrictions applicable to
the original Restricted Stock Units for all purposes of this Agreement, and the
certificates, if any, representing such stock, securities or other property
shall be legended to show such restrictions.

5. Dividend Equivalent Rights (“DER”).   In the event that the Company declares
and pays a dividend in respect of its outstanding shares of Common Stock and, on
the record date for such dividend, You hold Restricted Stock Units granted
pursuant to this Agreement that have not been settled, the Company shall create
a bookkeeping account that will track the amount of the DERs You would have been
entitled to receive on or following the Date of Grant as if You had been the
holder of record of the number of shares of Common Stock related to the
Restricted Stock Units that have not been settled as of the record date,
calculated without interest.  All DER amounts credited to your bookkeeping
account from the Date of Grant until the settlement of the underlying Restricted
Stock Units shall be paid to You in a lump sum cash payment on the date that the
underlying Restricted



3

 

--------------------------------------------------------------------------------

 

 

Stock Units associated with that DER amount are settled pursuant to Section 4(b)
above.  In the event that the Restricted Stock Units are forfeited to the
Company without settlement to you, you will also forfeit any associated DER
amounts.

6. Withholding of Tax.  To the extent that the receipt of the Restricted Stock
Units  or shares of the Company’s common stock upon expiration of any Vesting
Period results in compensation income or wages to You for purposes of any
governmental taxing entity that has jurisdiction over the Company or You, You
shall deliver to the Company at the time of such receipt, as the case may be,
such amount of money as the Company may require to satisfy its obligation to the
applicable taxing authority under applicable tax laws or regulations to remit to
such authority on your behalf your minimum tax obligation created by such event,
and if You fail to do so, the Company is authorized to withhold from You any
cash or stock remuneration (including withholding any shares distributable to
You under this Agreement) then or thereafter payable to You.  You acknowledge
and agree that the Company is making no representation or warranty as to the tax
consequences to You as a result of the receipt of the Restricted Stock Units,
the lapse of any Forfeiture Restrictions or the issuance of shares of the
Company’s common stock to you upon expiration of any Vesting Period.

7. Status and Issuance of Stock. 

(a) You agree that the Restricted Stock Units and shares of the Company’s common
stock issued in settlement of any such units under this Agreement will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable federal or state securities laws.  You also agree that (a) the
certificates, if any, representing the Restricted Stock Units may bear such
legend or legends as the Committee deems appropriate in order to reflect the
Forfeiture Restrictions and to assure compliance with the terms and provisions
of this Agreement and applicable securities laws, (b) the Company may refuse to
register the transfer of the shares on the stock transfer records of the Company
if such proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of any applicable securities law, and (c) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of shares issued in settlement of any Restricted
Stock Unit. 

(b) Notwithstanding any provision of this Agreement to the contrary, the
issuance of Common Stock to You will be subject to compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities and with the requirements of any stock exchange or market system upon
which the Common Stock may then be listed.  No Common Stock will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed. 

(c) The value of any fractional Restricted Stock Units shall be rounded down at
the time Common Stock is issued to You in connection with the Restricted Stock
Units.  No fractional shares of Common Stock, nor the cash value of any
fractional shares of Stock, will be issuable or payable to you pursuant to this
Agreement.  The value of such shares of Common Stock shall not bear any interest
owing to the passage of time. 

8. Employment Relationship.  For purposes of this Agreement, You shall be
considered to be in the employment of the Company as long as You remain an
employee of either the Company or an Affiliate.  Without limiting the scope of
the preceding sentence, it is specifically provided that You shall be considered
to have terminated employment with the Company at the time of the termination of
the “Affiliate” status of the entity or other organization that employs
You.  Nothing in the adoption of



4

 

--------------------------------------------------------------------------------

 

 

the Plan, nor the award of the Restricted Stock Units thereunder pursuant to
this Agreement, shall confer upon You the right to continued employment by the
Company or affect in any way the right of the Company to terminate such
employment at any time.  Unless otherwise provided in a written employment
agreement or by applicable law, your employment by the Company shall be on an
at-will basis, and the employment relationship may be terminated at any time by
either You or the Company for any reason whatsoever, with or without cause or
notice.  Any question as to whether and when there has been a termination of
such employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final.

9. Conditions to Plan Participation and Receipt of Restricted Stock Units.  In
consideration of the grant of the Restricted Stock Units, and in order to
protect the interests of the Company, its Affiliates, and their respective
equity holders and employees, You acknowledge and agree that it is a condition
precedent to your right to participate in, continue to participate in, and
receive benefits under the Plan (including receipt of the Restricted Stock
Units) that (a) You shall at all times comply with laws (whether domestic or
foreign) applicable to your actions on behalf of the Company or any Affiliate,
(b) You shall not commit any action that results in your employment being
subject to a Termination for Cause, and (c) You shall at all times fully and
faithfully comply with all material covenants and agreements set forth in this
Agreement.  By entering into this Agreement, the parties hereto agree that the
conditions to participation in the Plan set forth in this Section are an
essential component of the Plan and this Agreement, and it is their intent that
such conditions not be severed from the other terms and provisions of the Plan
and this Agreement.

10. Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  Such notices or communications to You shall
be effectively delivered if hand delivered to You at your principal place of
employment or if sent by registered or certified mail to You at the last address
You have filed with the Company.  In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.

11. Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the shares granted hereby; provided, however, that
the terms of this Agreement shall not modify and shall be subject to the terms
and conditions of any employment and/or severance agreement between the Company
(or an Affiliate) and You in effect as of the date a determination is to be made
under this Agreement.  Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect.  This Agreement may not be modified
in any respect by any verbal statement, representation or agreement made by any
employee, officer, or representative of the Company or by any written agreement
unless signed by an officer of the Company who is expressly authorized by the
Company to execute such document.  In the event of any conflict between this
Agreement and the Plan; the controlling document shall be the Plan.  In the
event of any conflict between this Agreement and the LTIP; the controlling
document shall be the LTIP.

12. Binding Effect; Survival.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under You.  The provisions of Section 6 shall survive the expiration of any
Vesting Period.

13. Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision



5

 

--------------------------------------------------------------------------------

 

 

shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

14. Controlling Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
law principles thereof, or, if applicable, the laws of the United States.

[Signatures begin on the following page.]





6

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and You have executed this Agreement, all
as of the date first above written.

CARDTRONICS, INC.

 

 

            By:

            Name: 

            Title:                

 

   

 

            AWARD RECIPIENT (“YOU”)

 

 

            By:  _____________________________________

            Name:  ___________________________________





SPOUSAL CONSENT

Your spouse, if any, is fully aware of, understands and fully consents and
agrees to the provisions of this Agreement and its binding effect upon any
marital or community property interests he/she may now or hereafter own, and
agrees that the termination of his/her and your marital relationship for any
reason shall not have the effect of removing any Restricted Stock Units and
shares of common stock issued in settlement of any such unit  otherwise subject
to this Agreement from coverage hereunder and that his/her awareness,
understanding, consent and agreement are evidenced by his/her signature below.

 

_________________________________________

Signature of Spouse

_________________________________________

Printed Name of Spouse

 

 

Attachment:  2013 Long Term Incentive Plan

 

 



7

 

--------------------------------------------------------------------------------